Case 2:21-cv-11657-NGE-EAS ECF No. 13, PageID.81 Filed 09/10/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JOHN VORGITCH,

              Plaintiff,                                   No. 21-11657

v.                                                         Honorable Nancy G. Edmunds

CITY OF HARPER WOODS, et al.,

           Defendants.
_______________________________________/

              ORDER DISMISSING PLAINTIFF'S STATE LAW CLAIMS

       Plaintiff John Vorgitch brings this civil rights lawsuit against the City of Harper

Woods; its Director of Public Safety, Vincent Smith; and its Acting City Manager, John

Szymanski. Plaintiff alleges violations of the United States Constitution and 42 U.S.C.

§ 1983. He also brings state law claims of false light, intentional infliction of emotional

distress, and defamation.

       Since the parties to this matter are non-diverse, this Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims so as to avoid jury confusion.

See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S. 693, 716 (1973); Padilla

v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994). Thus, pursuant to

§ 1367(c), all of Plaintiff’s claims based on state law, including the claims found in

Counts III, IV, and V of his complaint, are hereby DISMISSED WITHOUT PREJUDICE.

The Court will retain jurisdiction over Plaintiff’s federal claims only.

       SO ORDERED.
                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge
Dated: September 10, 2021
Case 2:21-cv-11657-NGE-EAS ECF No. 13, PageID.82 Filed 09/10/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon counsel of
record on September 10, 2021, by electronic and/or ordinary mail.

                               s/Lisa Wagner for Lisa Bartlett
                               Case Manager
